DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1 and 6 are amended. Claims 5, 10, 13-15, and 18-20 are canceled. Claims 21-24 are newly added. 
Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive. 
The Examiner first points out that the claim language does not appear clearly to capture what Applicant argues, thus Applicant’s argument that Koichiro does not teach the limitations of claim 5 as now incorporated into claim 1 appears to be mute. Previous claim 5 merely added: 
the first number amounts equal to or above three; 
the second number amounts equal to or above three; and 
the third number amounts equal to or above three
Examiner contends, for example, the recitation “the second number amounts equal to or above three” is already taught by the prior art when the number of locations from the first point are already above three. In other words the “second number” or “third number” do not clearly state that the number is cumulative in any way and that by the end of the third calibration zone, at least 9 surfaces are touched (which is a feature taught in the prior art by Otsuki et al. US 2006/0247817 at figures 1-4, [0032], etc. This 
However, should Applicant still disagree, the Examiner notes that the 35 USC 102 rejection is maintained while the claims have also been rejected in the alternative under 35 USC 103 since the number of calibration points would have been obvious to one having ordinary skill in the art, with the added benefit of greater accuracy by including more calibration points. The Examiner recommends an analysis of the Otsuki reference noted above should be performed before the submission of future claim amendments should the limitations regarding the number of calibration points per side be more narrowly recited. The Examiner notes the response to arguments regarding the newly added claims is set forth in the rejections to those claims below where applicable. 
Claim Objections
Claims 21-22 are objected to because of the following informalities:    
Regarding claims 21 and 22, the instant specification provides antecedent basis for touching four places in a single plane, however, the instant specification does not provide antecedent basis for more than four touch locations on a single plane. Since the number of touch points appears to be an obvious design choice, the Examiner contends this deficiency does not rise to the level of indefiniteness, however, the claims should be amended to delete “or above” from the claims, or proper support from the original specification should be pointed out which shows five or more touch points. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 6-9, 11-12, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koichiro (JP 2011152599A) which is provided in the Applicant admitted prior art via the IDS, or, in the alternative, under 35 U.S.C. 103 as obvious over Koichiro.
Regarding claims 1 and 6, Koichiro teaches a robot system and method (see at least [0001, 0012]), including: 
a work object, having a first surface, a second surface and a third surface, wherein the work object frame of reference is defined by a first coordinate line, a second coordinate line, and a third coordinate line at intersections of the first surface, the second surface and the third surface converging on a point, and being configured for having a work piece mounted thereto in a predetermined manner (see at least [0012] which teaches the work object is a jig, work table, or a work having three intersecting planes, a coordinate system having an origin at a point where the three planes intersect from the three-dimensional coordinates); 
a manipulator holding a touch probe (see at least [0012-0016] which teaches a robot hand flange tool having a touch sensor); and 
a robot controller having a motion control module, a calculation module and a memory module (see at least [0012] which teaches a control device for controlling the robot by memorizing the sensor measurement values and the robot position and orientation at the time of tool contact); wherein: 

the memory module is adapted for storing the measured first coordinates for the measured locations, storing the measured second coordinates for the measured locations, and storing the measured third coordinates for the measured locations (see again at least [0031] which teaches storing the contact points); and 
the calculation module is adapted for calculating orientation and origin of the work object frame of reference from the robot frame of reference based on the measured first, second and third coordinates for the measured locations, where the work object is positioned in the robot cell (see at least [0043] which teaches three places of the upper surface 22a of the rectangular parallelepiped jig | tool 22, two places of the side surface 22b, and one place of the side surface 22c are measured). 

However, should Applicant still disagree that Koichiro teaches using three calibration points per side, the Examiner contends that it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention based on Koichiro’s own teaching in at least [0004, 0048] which teaches it is well known in the art to use multiple points per surface for calibration of a robot, and a provision of adding points where necessary, respectively. Therefore, from Koichiro’s own teaching, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to use of any appropriate number of points needed, e.g. 3+, in order to potentially provide the added benefit of greater accuracy by including more calibration points.
Regarding claims 2 and 7, Koichiro teaches wherein: 
the calculation of the first coordinate transformation includes: determining orientation of the work object frame of reference relative to the robot frame of reference based on orientations of the first coordinate line, the second coordinate line and the third coordinate line which are calculated by applying algorithm of square fitting respectively to the measured first, second and third coordinates for the measured locations (see again at least [0043] and at least [0048, 0049] which teaches the use of a square fitting calculation); and 

Regarding claims 3 and 8, Koichiro teaches orientations of the second and third coordination lines of the fixture frame of reference may be regulated to be normal to that of the first coordination line of the fixture frame of reference in the robot frame of reference (see at least [0049] and figures 2, 4-6). 
Regarding claims 4, 9, 11-12, and 16-17 Koichiro teaches the first, second and third surface are arranged substantially perpendicular to each other (see at least [0042, 0043] and figure 2 which teach the jig/work table/workpiece is a cuboid). 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Koichiro.
Regarding claims 21 and 22, Koichiro teaches providing three touch locations on the jig, however, Koichiro does not appear to explicitly disclose including four or more touch locations. The Examiner notes that the use of four touch points on one side appears to be a design choice as the claims and specification do not provide any novel or unexpected results that are dependent on the number of touch points. As noted in the rejection to claims 1 and 6 above, Koichiro’s own teaching in at least [0004, 0048] teaches it is well known in the art to use multiple points per surface for calibration of a robot, and a provision of adding points where necessary, respectively. Therefore, from .
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Koichiro and further in view of Bieg et al. (US 6,668,466).
Regarding claims 23 and 24, Koichiro teaches 
the work piece is defined by a shape without touchable features (Koichiro teaches in at least [0041] that “when three planes perpendicular to the shape of the workpiece are included, the relative position of the tool to the workpiece can be calibrated according to the present invention, but if not, the relative position of the tool to the workbench on which the workpiece is installed Machining with sufficient accuracy can also be obtained by calibration of the relative position of the position and the tool to the positioning jig (if the relative position of the workbench - workpiece, positioning jig - workpiece is known)” which does in fact teach a workpiece wherein the positioning of which is determined using the jig when the calibration of the workpiece itself is not possible, or is “without touchable features” as claimed. See also at least [0018] which teaches the jig is unnecessary when the surface of the workpiece can be touch-sensed); 
the work piece is mounted to the work object (see at least [0014, 0019, 0041] which teaches a workpiece is mounted to a jig); and
determining coordinates in the robot frame of reference for points on the work piece based on the calculated orientation and origin of the work object frame 
However, Koichiro does not appear to explicitly disclose the work piece is mounted to the work object such that the work object and the work piece are transferred from location to location together without relative movement therebetween (emphasis added) since there is no mention in Koichiro of moving the workpiece/jig configuration. The Examiner first notes that the “transferring” aspect of the claims appears to be recited as functional language, thus the prior art merely needs to be capable of performing the claimed function, which Koichiro is since the workpiece is attached to a jig as previously noted. However, for purpose of compact prosecution, Bieg is used herein to render obvious the ability to move the “workpiece/jig” attached configuration. Bieg teaches Workpiece 102 is attached to a moving stage 100, which can move in the X and Y-axis directions (see at least column 13 lines 11-14). Therefore, from the teaching of Bieg, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the workpiece holder or jig of Koichiro with the ability to be moved with the workpiece in place similar to that of the teaching of Bieg in order to allow the workpiece to be easily moved without needing to detach and reattach the workpiece to the jig, thus saving manufacturing time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JASON HOLLOWAY/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664